 In the Matter of THE DEVILBISS COMPANYandAMERICAN FEDERA-TION OF LABORCase No. R-1596.-Decided December 8,1939Atomizer,SprayPainting Equipment,and Hose ManufacturingIndustry-Investigation of Representatives:question concerning representation:two rivalunions have membership contracts;petitioning union has secured recognitionas representative for its members;membership contract of rival union no barto petition-UnitAppropriate for Collective Bargaining:production and main-tenance employees,including shipping and receivingclerks, stockroom clerks,and timekeepers,exclusiveof foremen and supervisoryemployees,time-studymen, and office employees,stipulated;engineering and drafting departmentemployees:wages and functions;excluded fromunit-Representatives:eligi-bility to participate in choice:additional employees hired after strike ; tem-porary backlog of unfilled orders; temporary nature ofemployment ;employeespreviously employed and on Company's "recalllist"-Petition to Intervene:filed after close of hearing;claim to represent engineers and draftsmen ; dis-missed, as claim unaffected by thisdecision-Election orderedMr. Max W. Johnstone,for the Board.Marshall, Melhorn,Davies, WalldBloch,byMr. Henry R. Bloch,of Toledo, Ohio, for the Company.Mr. Francis J. DillonandMr. Samuel R. Isard,of Toledo, Ohio,for the A. F. of L.Edward Lamb,byMr. Lowell Goerlich,andMr. Richard Gosser,of Toledo, Ohio, for the U. A. W.Mr. Oscar J. Smith, Mr. Irving J. Blumberg,andMr. Milden D.Murphy,of Toledo, Ohio, for the Association.Mr. Marcel Scherer,of Detroit, Mich., for the Society.Mr. Louis A. Roland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 28, 1939, American Federation of Labor, hereincalled the A. F. of L., by its representative, F. J. Dillon, filed withthe Regional Director for the Eighth Region (Cleveland, Ohio) apetition alleging that a question affecting commerce hadarisen con-cerning the representation of employees of The DeVilbiss Company,Toledo, Ohio, herein called the Company, and requesting an investi-1S N. L.R. B., No. 29.187 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDgation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On October 18, 1939, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section. 3, of National Labor Relations Board Rulesand Regulations-Series 2, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On October 25, 1939, the Regional Director issued and duly serveda notice of hearing upon the Company and the A. F. of L., upon Local12, International Union, United Automobile Workers of America,C. I. 0., herein called the U. A. W., and Employees of The DeVilbissCompany Association, herein called the Association, labor organiza-tions claiming to represent employees directly affected by the investi-gation, and upon Metal Polishers, Buffers, Platers & HelpersInternational Union, Local No. 2, affiliated with the A. F. of L., hereincalled the Polishers Union.Pursuant to the notice, a hearing washeld on November 2, 1939, at Toledo, Ohio, before Earl S. Bellman,the Trial Examiner duly designated by the Board.The Board, theCompany, the U. A. W., and the Association were represented bycounsel, the A. F. of L. by its representatives, and all participated inthe hearing.The Polishers Union did not appear at the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing, the Trial Examiner madeseveral rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.On November 18, 1939, after the close of the hearing, Local 204,Society of Designing Engineers, International Federation of, Archi-tects, Engineers, Chemists and Technicians, affiliated with the C. I. 0.,herein called the Society, filed with the Board a petition to intervenein the proceeding.This petition is dealt with below in Section VII.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe DeVilbiss Company is an Ohio corporation, incorporated in1905, with its plant at Toledo, Ohio, and with warehouse facilities inNew York, Pennsylvania, Michigan, Illinois, Kansas,Wisconsin,Missouri, Texas, California, and Utah. Its principal manufacturesare atomizers, spray-painting equipment, and hose.The principalraw materials used in the manufacture of its finished products are THE DEVILBISS COMPANY189crude rubber, brass rods, and glass.Ninety per cent of these rawmaterials come from without the State of Ohio.Ninety per cent ofits finished products are shipped to points outside the State of Ohio.The total amount of sales and purchases for the year 1938 eachexceeded $500,000 in value.The Company has employed an averageof 650 persons in production and maintenance work during the lastfew years.H. THE ORGANIZATIONS INVOLVEDAmerican Federation of Labor, the petitioning union herein, is aparent labor organization with which are affiliated international,federal labor, and other unions. It distributed applications formembership in the A. F. of L. among employees of the Company atits Toledo plant and claims to have secured approximately 325 signa-tures on such application cards.A temporary committee has beenset up to conduct the affairs of the organization at the Company'splant until such time as a charter for a local labor organization isgranted by the A. F. of L.Local No. 12, International Union, United Automobile Workers ofAmerica, is a labor organization affiliated with the Congress of Indus-trialOrganizations.It admits to membership employees of theCompany at its Toledo plant.Employees of The DeVilbiss Company Association is an unaffiliatedlabor organization admitting to membership employees of theCompany at its Toledo plant.III.THE QUESTION CONCERNING REPRESENTATIONOn April 20, 1938, after a petition for investigation and certificationof representatives had been, filed by the U. A. W. and after the Boardhad conducted an election, the Association was certified by the Boardas the exclusive bargaining representative of the production employeesof the Company who were paid on an hourly or piece-work basis,excluding clerical and supervisory employees.'The Association hadpreviously, on August 6, 1937, entered into a collective bargaining con-tract with the Company under which the Association was recognizedas the exclusive representative of the Company's employees, excludingdirect representatives of the management, such as salesmen, superin-tendents, foremen, group leaders, time-study men, watchmen, andconfidential salaried employees.The contract was to remain in effectuntil July 1, 1938, and thereafter until terminated by 30 days' noticeof either party.The Association terminated this contract in 1939as set forth below.On September 14, 1939, a strike was called at the plant by theU. A. W. which continued until October 5, 1939, at which time the1Matter of The DeVilbiss CompanyandInternational Union, United Automobile Workersof America, #12,6 N. L. R. B. 8. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany entered into a collective bargaining contract with theU. A. W. in which the U. A. W. was recognized as the bargaining agentfor its members.On October 6, 1939, the Company entered into asimilarmembership contract with the Association, which had justpreviously terminated its exclusive bargaining contract with the Com-pany.Each contract is to continue in effect until July 15, 1940, andthereafter until modified or amended by 30 days' notice of either party.Several days after the beginning of the strike on September 14, 1939,the A. F. of L. began to organize among the Company's employees andclaims to have secured approximately 325 signed application cards.After filing its petition in this case, representatives of the A. F. of L.conferred with Company officials on October 7, 1939.No grievance orproposed contract was presented to the Company; however, the A. F.of L. requested and obtained recognition as the bargaining agent foritsmembers among the Company's employees.The U. A. W. claims that its membership contract of October 5,1939,constitutes a bar to any determination of representatives by the Board.We do not agree with this contention. The contract presents no barto the petition because it was signed after the filing of the petition onSeptember 28, 1939,2 and also because it does not grant the U. A. W.recognition as the exclusive bargaining representative but only as abargaining agent for its members.'We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Company de-scribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and tendsto lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE APPROPRIATE UNITThe Company, the A. F. of L., the U. A. W., and the Associationstipulated that all employees of the Company at its Toledo plant en-gaged in production and maintenance work, including shipping andreceiving clerks, stockroom clerks, and timekeepers, exclusive of fore-2 SeeMatter of Florence Pipe Foundry&MachineCo.andSteelWorkers OrganizingCommittee, etc.,15 N. L. It. B. 250, andcases there cited.2 SeeMatter of Aluminum Company of AmericaandAluminum Employees Association,9 N. L. R.B. 944;Matter of Sloss Sheffield Steel & Iron CompanyandO3rotherhood ofRailroad Traintnen,14 N. L, R. B. 180, THE DEVILB1:SS COMPANY191men and other supervisory employees with authority to hire and fire,time-study men, and office employees, constitute an appropriate bar-gaining unit.We see no reason for deviating from the desires of theparties in this respect.The sole question as to the appropriate unit concerns the engineersand draftsmen.The U. A. W. and the Company desire that theseemployees be excluded from the unit. The A. F. of L. representative,although at first expressing a preference for their inclusion, thereafterstated, "It doesn't make any difference."The engineering and draftingdepartment consists of 48 employees, exclusive of supervisors, andincludes designing engineers, draftsmen, experimental machinists,clerks, and apprentice draftsmen.Some of these employees are alsoknown as sales engineers, experimental engineers, and experimentaltest men.All of them are paid on a weekly or monthly basis, whereasthe production and maintenance employees receive an hourly wage. Ingeneral the engineering and drafting department plans and designsobjects for regular production and for special work.After a designis approved, models are constructed, chiefly in metal, and are thentested.Thereafter, the article is manufactured by the productionemployees.After an article is in the process of regular manufacture,the engineering and drafting department continues to examine andtest the product with a view to improvement and to insure that thearticle ismade according to design. In addition, sales engineers,working in cooperation with salesmen, design products to meet theneeds of customers on the latter's premises. In the light of all thecircumstances, we find that the employees of the engineering and draft-ing department may properly be excluded from a unit of productionand maintenance employees.4We find that all employees of the Company at its Toledo plant en-gaged in production and maintenance work, including shipping andreceiving clerks, stockroom clerks, and timekeepers, exclusive of fore-men and other supervisory employees with authority to hire and fire,time-study men, office employees, and employees in the engineering anddrafting department, constitute a unit appropriate for the purposes ofcollective bargaining and that said unit will insure to employees ofthe Company the full benefits of their right to self-organization andto collective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAs stated above, the U. A. W. and the Association have membershipcontracts with the Company, and the A. F. of L. has beenrecognized4SeeMatterof Northrop CorporationandUnited AutomobileWorkers,LocalNo. 229,3 N. L. R.B. 228;Matter of Atlantic Basin IronWorksandIndustrial Union of Marineand Shipbuilding Workers of America,LocalNo.13, 5 N. L.R. B. 402;Matter of WalkerVehicle Company etal. andWalker-Automatic Independent Labor Associaiton,7N. L. R. B.827. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Company as the bargaining representative of its members.At the hearing the A. F. of L. had approximately 325 membershipcards, but did not introduce them in evidence.Under the circum-stances, we find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.Evidence at the hearing revealed that after the strike at the planthad ended on October 5, 1939, the Company, on October 9, 1939, andduring the following 3 weeks, engaged about 250 production workers inaddition to those who had been employed prior to the strike. Of these,about 220 were persons never previously employed by the Company.The remaining 30 persons had previously been employed by the Com-pany, and, although they had lost their seniority by being absent fromwork at the plant for over a year, were on the Company's "recall list."The seniority rules which at present govern at the Toledo plant of theCompany provide for a form of permanent seniority so that employeesno longer lose their seniority status by a year's absence from work.The Company, the A. F. of L., and the Association contend that noneof the 250 employees should be eligible to vote because they are tempo-rary employees.The U. A. W. agrees with this position except that itbelieves that the 30 persons who were on the "recall list" should bepermitted to vote.The president of the Company testified that theemployment of the 250 additional persons after the strike was due inpart to the backlog of unfilled orders which had accumulated duringthe strike and in part to increased business.Although not certainwhether the additional employees would be temporary or permanent,he further testified that business in the atomizer and perfume-sprayingdivision would slacken after December 1, 1939, necessitating the lay-off of the additional help in that division, that it was likely that thebacklog of unfilled orders might be eliminated by that time, and thatthe Company had about 830 production and maintenance employeeson its pay roll at the time of the hearing although, the average numberof employees for the last few years had been about 650.Under theexisting seniority rules of the Company, new employees do not securea seniority status in the plant until the expiration of 90 days, so thatpersons employed in October 1939 would secure seniority status onlyin January 1940.No further evidence appears concerning the prob-ability of future employment with the Company of the new employeeswho may be laid off before January 1940.Under the circumstances,we are of the opinion that persons hired after October 9, 1939, whowere not on the "recall list," should not be eligible to vote.We shallaccordingly direct that those eligible to vote in the election will bethe employees in the appropriate unit whose names appear on the payroll of the Company immediately preceding the strike which occurred THE DEVILBISS COMPANY193from September 14 to October 5, 1939,6 and those of the employees inthe appropriate unit newly hired on or after October 9, 1939; whosenames appear on the Company's "recall list," including employees whodid not work during the aforesaid pay-roll period because they wereill or. on vacation, and employees who were then or have since beentemporarily laid off, but excluding employees who have since quitor been discharged for cause.VII. PETITION TO INTERVENEClaiming to represent employees in the engineering and draftingdepartment of the Company, the Society, as stated above, filed withthe Board, after the close of the hearing in this proceeding, a petitionto intervene for the purpose of reopening the record to present evi-dence in support of its claim to represent the designing engineers anddraftsmen or, in the alternative, to be represented on the ballot in theevent an election involving designing engineers and draftsmen isdirected.Since we, have, without the participation of the Societyas a party to this proceeding, determined that an election should be heldamong employees in an appropriate unit which excludes employees inthe engineering and drafting department, the claim of the Societythat it represents employees in that department is in nowise affected.Accordingly, the Society's petition to intervene in this proceeding ishereby denied.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONOLusIONs OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The DeVilbiss Company, Toledo, Ohio,within, the meaning of Section 9 (c) and Section 2 (6) and (7) of theNational Labor Relations Act.2.All employees of the Company's plant engaged in productionand maintenance work, including shipping and receiving clerks, stock-room clerks, and timekeepers, exclusive of foremen and other super-visory employees with power to hire and fire, time-study men, officeemployees, and employees in the engineering and drafting department,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-6 All employees who struck on September 14, 1939, subsequently returned to work at theend of the strike on October 5, 1939. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The DeVilbiss Company, Toledo, Ohio, an election by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Eighth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongall employees of The DeVilbiss Company, at its Toledo, Ohio, plant,engaged in production and maintenance work, including shippingand receiving clerks, stockroom clerks, and timekeepers, whose namesappear on the pay roll of the Company immediately preceding Septem-ber 14, 1939, and those of the employees newly hired on and afterOctober 9, 1939, whose names appear on the "recall list" of the Com-pany, including any who did not work during the aforesaid pay-rollperiod because they were ill or on vacation, and employees who werethen or have since been temporarily laid off, but excluding foremenand other supervisory employees with power to hire and fire, time-study men, office employees, employees in the engineering and draftingdepartment, and employees who have since quit or been discharged.for cause, to determine whether they desire to be represented byAmerican Federation of Labor, by Local No. 12, International Union,United Automobile Workers of America, affiliated with the Congressof Industrial Organizations, or by Employees of The DeVilbiss Com-pany Association, for the purposes of collective bargaining, or bynone of them.